 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMinneapolis Building and Construction Trades Coun-cil, AFL-CIO, and Local No. 34, Sheet MetalWorkers International Association, AFL-CIO andKrasen Plumbing and Heating, Inc. Cases 18-CP-170-1 and 18-CP-170-2April 19, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND WALTHEROn March 17, 1977, Administrative Law JudgePlatonia P. Kirkwood issued the attached Decision inthis proceeding. Thereafter, Respondent Unions filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2of the Administrative Law Judge and toadopt her recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondents, MinneapolisBuilding and Construction Trades Council, AFL-CIO, and Local No. 34, Sheet Metal WorkersInternational Association, AFL-CIO, and theirrespective officers, agents, and representatives, shalltake the actions set forth in the said recommendedOrder.I The Respondents have excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record herein and find no such basis for reversingher findings.2 Chairman Fanning, in view of the jobsite incident involving Respon-dent's effort to have employee Clemmer organize in its behalf fellowemployees covered by contract with another union -as credited by theAdministrative Law Judge -finds it unnecessary to reach her additionalfinding that the picketing activity absent that incident was violative of Sec.8(bX7XA) and (C).3 As the evidence in this case establishes an intent to picket thisEmployer at other locations, we adopt the recommended Order of theAdministrative Law Judge without relying on fn. 15 of her Decision.DECISIONSTATEMENT OF THE CASEPLATONIA P. KIRKWOOD, Administrative Law Judge: Ahearing in these consolidated cases was held before me atMinneapolis, Minnesota, on October 28, 1976. Thecomplaint is based upon a charge and two amendedcharges filed by Krasen Plumbing and Heating, Inc.(hereinafter Krasen), on September 14, 22, and 23, 1976,'respectively, against the above-named Respondents. Thecomplaint issued together with an order consolidating thecases on September 30. It alleges that the Respondentsengaged in picketing activity violative of Section 8(bX7)(A)and (C) of the Act. Respondents' answer to the complaintdenies the commission of the alleged unfair labor practices.On the entire record in this case, from my observation ofthe witnesses, and upon due consideration of the able briefsduly submitted by the Charging Party, the GeneralCounsel, and the Respondents, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERThe Employer, Krasen, is a Minnesota corporationmaintaining its office and principal place of business inHutchinson, Minnesota, where it is engaged as a plumbingand heating contractor in the building and constructionindustry. In the course and conduct of its businessoperations, Krasen annually purchases from out-of-statesources goods and materials valued in excess of $50,000,which goods are shipped to and received by Krasen atfacilities and construction projects within the State ofMinnesota. Respondents admit, and I find, that theEmployer, Krasen, is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.1. THE LABOR ORGANIZATIONS INVOLVEDIt is admitted and I find that Respondent MinneapolisBuilding and Construction Trades Council, AFL-CIO(hereafter Respondent Council), and Respondent LocalNo. 34, Sheet Metal Workers International Association,AFL-CIO (hereafter Respondent Local 34), are labororganizations within the meaning of Section 2(5) of theAct.It is further admitted and I find that United Construc-tion Workers Local No. 84, affiliated with Christian LaborAssociation (hereinafter CLA), is, and has been at all timesI All dates hereafter set forth are for 1976 unless otherwise stated.229 NLRB No. 3198 MINNEAPOLIS BUILDING & CONSTRUCTION TRADES COUNCILmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.2Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe alleged violation of Section 8(b)7XA) and (C) of theAct turns on whether Respondents' picketing of Krasenbetween August 5 and October 11, in the circumstancesdescribed below, had a recognition or organizationalobjective within the meaning of the first paragraph ofSection 8(b)(7) of the Act.B. The Relevant FactsI. Background informationKrasen has had a collective-bargaining relationship withCLA covering its employees which goes back for manyyears. In June or July 1974, Respondents mounted anorganizational campaign among those employees with aview to obtaining representative status.3That campaignwas unsuccessful and, on August i, 1974, Krasen and CLAexecuted a 2-year bargaining agreement bearing anexpiration date of July 31, 1976. A copy of this agreementwas obtained by the Respondents and was admittedly intheir possession at all times here material.In May 1976, pursuant to contracts awarded by anagency of the State of Minnesota, construction was begunon the Howard Lake Elementary School located inHoward Lake, Minnesota. Some of the work that wasrequired to be performed involved new construction andsome involved remodeling or repair of an existing schoolbuilding. A prime contract for the mechanical workinvolving installation and/or repair of air-conditioning andheating plants was awarded to Krasen. A contract for mostof the remaining construction work was awarded to Adolfand Petersen, Inc., as a general contractor. The latter firmengaged a number of subcontractors to do project workand each of them had a bargaining contract with anaffiliate of the Respondent Minneapolis Building TradesCouncil (hereinafter Respondent Council).Krasen had about 10 employees working on the HowardLake project when the events hereafter related took place.Those employees were performing sheet metal and otherwork tasks of the kind which members of RespondentLocal 34 and/or members of other constituent unions ofRespondent Council were also qualified to perform. Theirhourly pay rates, prior benefits, and other workingconditions were set by the contracts negotiated by CLAand Krasen. Because the hourly rates of pay, as set out inthe CLA contract which the Respondents had in theirpossession, were substantially less than the rates paid byother employers on the project, each of whom, as noted,2 Respondents' admission to the status of the CLA as a labororganization is confined solely to this case.3 Evidence of the here recited actions by Respondents in 1974 wasadmitted, under well-established precedents, solely as "background"evidence.4 The disparity between Krasen's hourly rates and those of the otherunion contractors is apparent from a comparison of the Krasen contractwhich Respondents had in their possession to the Respondents' contracts.The Krasen contract also shows additional payments by Krasen of fringehad a bargaining contract with a union affiliated withRespondent Council,4and also because the fringe benefitsdid not appear to be equivalent, Respondent Council askedfor, and obtained from its attorney, advice as to how toproceed to protest Krasen's lower rates.2. The events forming the immediate backdrop ofthe complaintRespondents' Letters to KrasenDuring the months of June and July 1976, a number ofunions affiliated with Respondent Building Trades Councilsent Respondent a letter stating in each case substantiallyas follows: 5Gentlemen:The undersigned Union has information that as acontractor, you are accepting jobs at jobsites locatedwithin the jursidiction and territorial area in which ourmembers perform work; and that you employ personswho perform various types of work at such jobsiteswhich fall within the job classifications represented bythis Union.We are further informed that you are paying to youremployees performing such work, less than the areastandards of wages, fringes and other monetary andeconomic benefits.Over a period of many years of bargaining for theworkers of our craft, this Union has built up certainarea standards of wages, fringes and other monetaryand economic benefits. We are naturally anxious tomaintain these standards for the workers of this area.We are enclosing herewith a list of job classifications,wages, fringes and other monetary and economicbenefits constituting the standards in this area for thetypes of work performed by employees represented bythis labor organization.We hereby respectfully request that you compare theactual wages, fringes and monetary and economicbenefits that are being paid by you to your employees,on the one hand, to those appearing in the enclosed list,on the other hand. After you have made suchcomparison, will you kindly confirm to us as to theamounts you are paying to your employees as wagerates, fringes and other economic and monetarybenefits.We hereby also request a meeting with you to discussthis matter and suggest that you kindly call us for thepurpose of arranging such a meeting.If we do not hear from you within the next few days,we shall assume that the information we have receivedbenefits for health insurance (at no cost to employees), vacations, andpensions. The contract does not show, however. the precise character of thecoverage afforded by Krasen's health and pension plans, or its cost toKrasen. The Respondents' union contracts require the signatory employersto provide health and pension coverage and vacation and training fundbenefits under jointly administered industrywide plans by contributingspecified amounts for each employee on a per-hour basis.I The letter followed a form prepared by Respondents' attorney.99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDas to your paying below the area standards is notdisputed by you.This letter is not a request for recognition asbargaining representative, nor is it to be construed as arequest that you sign and contract with us. Our soleinterest is to maintain minimum standards of wagesand other monetary and economic benefits for theworkers of this area engaged in the types of workperformed by workers within the jurisdiction represent-ed by this labor organization.We should appreciate hearing from you upon receiptof this letter.Enclosed with each letter was a listing of various itemsdescribed as composing, as a whole, the "area" rate paid byemployers whose employees were represented by theparticular union signatory to the letter.6The earliest of the letters sent to Krasen by the unionaffiliates of the council was dated on June 7 and the latest,July 27. It is undisputed that Krasen never responded toany of these letters.3. The contacts between agents of Respondentsand employees of Krasena. Respondents' visit to the jobsite on July 27On July 27, a number of business representatives ofunions affiliated with Respondent Council went on theHoward Lake School jobsite to check the cards of buildingtradesmen covered by bargaining contracts held by therespective Council-affiliated unions. Their objective inmaking the card check was to see that the variouscollective-bargaining agreements were enforced; to seewhether employees working for contractors holding AFL-CIO contracts were members of the unions involved; andto determine whether the particular employees involvedwere receiving the proper wage rates as negotiated by theRespondent Council. Among the union business represen-tatives who visited the jobsite for that purpose wereLeonard C. Bienias, a field representative of the Respon-dent Council, and William Johanneck, a business agent ofthe Respondent Local 34. During their inspection orchecking tour Bienias and Johanneck visited the schoolbuilding where the remodeling work was being done. Theyheard noises which indicated to them that sheet metal workwas being performed. They went to the location forchecking purposes and spoke to three men there engaged atwork, all of whom were employees of Krasen. The threemen were Elmer R. Schlueter, Donald J. Clemmer, andMark D. Jensen. Bienias spoke to Schlueter and Johanneckspoke with Clemmer and Jensen. The testimony of allinvolved with respect to each of these various conversa-tions is reported below and, as indicated, is partially inconflict.Ts This listing included basic rate of pay per hour, for each employee andhis travel allowances, and the amount per employee which the employer wasrequired to pay into group pension, health and welfare, apprentice training,and industry promotion funds.b. The conversation between Bienias and SchlueterThe testimony of Schlueter and Bienias concerning theirconversation is mutually consistent. It shows, in essence,that Bienias came to Schlueter and asked him for his unioncard. Schlueter produced his CLA card. Then, recallingthat he had met Schlueter during the Respondents' effortsto organize Krasen's employees in 1974, Bienias referred tothat period of time and said, in effect, that because of theRespondents' organizational efforts at that time, Krasen'semployees "got almost as much increase in wages throughour own union as if they would have signed our shop upthemselves."c. The conversation between Jensen, Bienias, andJohanneckThe testimony of Jensen, Bienias, and Johanneckconcerning their conversation is also mutually consistent.It shows, in essence, that both Bienias and Johanneckapproached Jensen. Bienias asked him for his union card.Jensen, a college student who was employed by Krasen ona temporary basis as an apprentice sheet metal worker, saidhe had no union card. Bienias then asked Jensen what hewas getting in wages. Jensen responded that he was getting$2.50 per hour. Bienias then told him, inter alia, that "inour union, our laborers make $8 an hour" and "you shouldbe embarrassed by what you are making." Jensen respond-ed that he was going to Duluth University, that he "reallydid not need the money other than spending money" andthat he was a friend of the Krasen family.d. The conversation between Clemmer andJohanneckWith respect to the conversation between Clemmer andJohanneck, the record shows that there is a serious andirreconcilable conflict between the testimony of GeneralCounsel's witnesses (Clemmer and Jensen) concerning thematter, on one hand, and those of Respondents' witnesses(Bienias and Johanneck), on the other. Clemmer's accounton direct is as follows:Q. What if anything unusual occurred on July 27,1976?A. Well, we were on the job on the second floorand-Q. Who's [sic] with you?A. Buddy and Mark and probably about six orseven of us from Krasen were working, approximately,in the area on the second floor in the existing building.Q. Referring to Buddy. Are you referring to-A. Mr. Schleuter.Q. And Mark is-A. Jensen.Q. Mark Jensen?A. Uh-huh.Q. Okay. You were working on the second floor?I The order in which the various conversations took place is not clearfrom the evidence, but it does not seem to me to be too important to decidein which order they occurred.100 MINNEAPOLIS BUILDING & CONSTRUCTION TRADES COUNCILA. In the second floor of the existing building,remodelling.Q. What were you doing on the second floor?A. Installing duct work for the air conditioning andheating.Q. What happened?A. Well, two business agents came up.Q. Do you know who these business agents were?A. Yes.Q. Who were they?A. Tiny Johanneck and this gentleman right here(indicating).JUDGE KIRKWOOD: Which one are you pointing to-You are pointing to the one sitting with Respondent'scounsel?THE WITNESS: Yes, with the brown suit and glasses.JUDGE KIRKWOOD: Give us your name.MR. BIENIAS: Leonard Bienias.JUDGE KIRKWOOD: Thank you.MR. PROWELL: All right. They came up and whathappened?A. Well, they started talking to us. I met with TinyJohanneck. I knew him.Q. You knew Tiny Johanneck?A. Yes. And we met and then Tiny introduced meto this gentleman.Q. Referring to "this gentleman" you mean Mr.Bienias?A. Mr. Bienias, yes. We had a conversation and-Q. What did Tiny say?A. He asked me what I was doing there and I toldhim well you got to make a living or something to thateffect. That was what I was doing there. And then hesaid-well, we talked a little bit and then he asked meif-he says "Why don't you get with these other guysand organize them so that we can get them into ourlocal?" And I told him that it wouldn't do any goodbecause I was blackballed with the International SheetMetal Local to do this. And he says, "Well, if youorganize, help organize the rest of the guys, you cancome in automatically under a newly organized shop."And I told him at that time to stick it up his ass. Youasked me what I said, right?Q. Right.A. And the reason I did that-JUDGE KIRKWOOD: Just answer the question.Q. Just tell me what happened after that?A. Then he told me that he would have TommyCallahan talk to me, and I told him-Q. Who is Tommy Callahan?A. A business agent with Local No. 34.Q. Okay.A. And I told him as far as I was concerned hecould keep him off the job. I didn't want to see him,and that was the end of it.Jensen. in his testimony, however, reported that it was Johanneck whoapproached Clemmer and initiated the conversation.Jensen also testified that he had seen the two men earlier while he was onS*Q. Now you indicated that these two gentlemenapproached you. I believe you indicated one gentle-man's name was Tiny and the other gentleman's namewas Leonard Bienias?A. Right.Q. Were both those gentlemen standing togetherwhen Tiny was talking to you and you were relayingthe substance of your conversation?A. No.Q. Where was Leonard Bienias standing?A. He was talking to two other employees when wegot up there. And Tiny and I, we were I'd say about 15feet away talking.Q. So just the two of you were talking when youwere talking about organizing the employees. Is thatright?A. No, my apprentice, Mark Jensen, was standingthere, too.Q. So there were the three of you that werestanding there?A. Right.Q. Mr. Clemmer, have you had previous contact orrelationship with a gentleman by the name of Tiny?A. Yes, we used to work together in-probably '65and '66 when I was a member of Local 34 inMinneapolis.Q. Was he ever an employee of yours?A. No.On cross-examination, Clemmer stated that he "came up tothe table" where Bienias and Johanneck were apparentlystanding when Clemmer first saw them but that he "couldnot remember" either whether Johanneck's back wastowards him or whether he or Johanneck spoke first.In further testimony on cross-examination, Clemmeradmitted that he had been a member of the RespondentSheet Metal Workers between 1953 and 1967; that he hadobtained a "withdrawal" card from the Union to go intobusiness and had had some difficulties with the Union overthe question of whether or not he was observing the unioncontract. The Union then revoked his withdrawal card.Thereafter, Clemmer tried to "get back in the Union" butwas "turned down" even after he appealed to theRespondent Local's International.Jensen's testimonial report of the above conversationcorroborated Clemmer's version in most material details.8The account given by Bienias and Johanneck, testifyingin rebuttal, was quite different.Bienias, who testified first, represented that he andJohanneck came to the second floor of the buildingtogether; that they remained together thereafter. Inresponse to leading questions put to him by Respondents'counsel, Bienias averred that Clemmer approached Johan-neck, that the latter's back was turned when he (Bienias)saw Clemmer come up, tap Johanneck on the back andstart conversing with him; and that Jensen was not presentduring their conversation. Asked to describe what he hadthe first floor and that they had questioned him at that time in the mannerearlier reported.101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoverheard the two men say, Bienias reported that, aftersome preliminary small talk, Clemmer "said to Tiny[Johanneck] about he was kicked out of the Local Unionand that he would be getting back at Local 34."Johanneck affirmed the details of Bienias' testimonialrepresentations concerning the details of how he andBienias met Clemmer, and how the conversation betweenthem began. He reported that Clemmer first greeted himwith a question as to what he was doing there. To thatquestion Johanneck replied that he was making a "routineBuilding Trades card check." After "a little conversation,"Clemmer asked, "How is Sheet Metal No. 34 doing?"Johanneck's response included a statement that the union"had a problem as far as unemployment was concerned."To this, Clemmer said "that didn't bother him too much";and that because of "Sheet Metal's cancellation of hiswithdrawal card he had no love for the Union at all ...that in fact they had shafted him." Johanneck expressed alack of knowledge concerning Clemmer's difficulties withthe Union and, according to Johanneck, Clemmer indicat-ed an interest in "coming back" into the Union, whereuponJohanneck told him that he could talk to Tom Callahan,the business manager, because he (Johanneck) had "noth-ing to do with the organizational aspect." He quotesClemmer as saying then, "hell, he would shove it up my assjust like Les Williams did."9Johanneck also reported thatneither Schlueter nor Jensen were near enough to overhearthe conversation, and that Bienias was there during theentire time. He did not, however, report, as did Bienias,that Clemmer's statements to him included a threat that"he would be getting back at Local 34."e. Resolution of the credibility issue concerningJohanneck's conversation with Clemmer and Jensenon July 27Based in part on my impressions of the witnesses whilethey were giving their testimony and, in part, upon otherconsiderations explained below, I have concluded thatClemmer's and Jensen's version of what Johanneck said toClemmer on July 27 should be credited over that of Bieniasand Johanneck.The account given by Clemmer and Jensen about thecontent of Johanneck's statements to them is mutuallycorroborative and not implausible. It is lent credence, inmy view, by the uncontestable fact that the Respondents'agents knew that Krasen's employees were members ofCLA and therefore had no reason either to ask any suchemployees for cards in performing their card inspectionduties for their own unions or to extol their own unions'9 Williams was a former business representative.io In making the judgment about the credible evidence, I have taken intoaccount the fact that there was some inconsistency between the testimony ofClemmer and Jensen about such details as to how the meeting between themand Johanneck first began and who spoke first. The details are notsignificant ones, however, and some confusion concerning them by theparticipants is understandable, given the 3 months' lapse of time betweenthe date of the reported incident and the hearing.I have also considered the fact that Clemmer had been a member ofsuperior benefits in so doing. Furthermore, neither Johan-neck nor Bienias was an impressive witness; their testimo-ny on this, and on other matters on which they reported,did not have the ring of truth; and I detected in each ofthem a tendency to color their reports to suit their partisaninterests in obtaining a favorable outcome in this case. I amtherefore unwilling to accept as true any representationsmade by them about events placed in issue in this casewhere they are uncorroborated by independent evidence ofan unquestionably reliable nature.On the basis of the above considerations, and the recordas a whole, I find, in accord with the testimony given byClemmer and Jensen that, in visiting the location on thejobsite where Clemmer, Jensen, and other of Krasen'semployees were working, Johanneck asked Clemmer inJensen's presence, to organize Krasen's employees and getthem in his (Johanneck's) union, and that Bienias was notpresent when Johanneck made that request l04. Respondents' decision to picket the jobsite andthe events which followedBetween July 27 and August 5, 1976, the business agentof the unions affiliated with Respondent Council (includ-ing Respondent Local 34) held a meeting at which thequestion of picketing or "bannering" Krasen was dis-cussed. Bienias reported, inter alia, that on his visit to thejobsite on July 27 he had learned that Krasen was payingJensen $2.50 an hour; that the lowest rate described by the1974-76 contract between CLA and Krasen was $2.75; andthat all other of the rates set out in that contract were lowerthan those provided for sheet metal workers covered byRespondents' contracts. Bienias, and/or other unionrepresentatives at the meeting, also "brought out" that noresponse had been received from Krasen to the variousunion letter requests previously sent him for informationon his wage rates as they compared to those of the unionssigning the requests. A motion was thereafter made andpassed that the unions "start to banner Krasen."The bannering or picketing commenced on August 5,1976, by which date Krasen's employees were workingunder conditions established in a new contract negotiatedfor a 2-year period commencing August 1, 1976. A singleindividual was posted at the jobsite carrying a sign whichread as follows:Respondent Local 34 at one time and had been ousted because, as headmitted, he had "difficulties" with that union when, in going into businessfor himself, the Union questioned whether or not he was "observing theunion contract." But I do not regard that fact-one forthrightly admitted byClemmer-as a warrant for discrediting his here relevant testimony,especially since: (a) it was corroborated by Jensen; (b) both he and Jensenimpressed me as honest witnesses; and (c) Clemmer's "difficulties" withLocal 34 had occurred more than 7 years before.102 MINNEAPOLIS BUILDING & CONSTRUCTION TRADES COUNCILNOTICE TO THE PUBLICMECHANICALWORK BEING PERFORMEDON THIS JOB IS ATSUBSTANDARD WAGESAND BENEFITS BYKRASEN PLUMBING AND HEATINGMINNEAPOLIS BUILDING AND CONSTRUCTIONTRADES COUNCILAFL-CIOImmediately after the picket appeared, all employees atthe project other than those employed by Krasen walkedoff the job. Although some of those employees apparentlyreturned to work for a time thereafter, work was "sloweddown" until September 9. On the latter date, all employeesof the AFL-CIO union contractors again stopped workinguntil enjoined by a temporary restraining order issuedpursuant to Section 10(1) of the Act by the U.S. DistrictCourt of Minnesota, Fourth Division.The charge initiating this proceeding was filed onSeptember 14, 1976.11C. Analysis of the Issues and ConclusionsWhere an employer who, like Krasen, has a collective-bargaining contract with a labor organization and noquestion concerning representation can appropriately beraised under the provisions of Section 9(c) of the Act, theprovisions of Section 8(b)(7) of the Act protect thatemployer and his employees from the pressures flowing outof picketing activity engaged in by any labor organizationother than that with which it bargains, where an object ofpicketing is organizational or recognitional in nature.However, the Board decisions have interpreted the generalstatutory proscription against recognitional or organiza-tional picketing contained in Section 8(b)(7) as having onesignificant qualification.As stated in the recent decision in the Alpha Beta AcmeMarket case,12"It is now well established that in theabsence of evidence disclosing a recognitional object aunion may picket where the labor costs of the picketedemployer are below those established in the area. This hasbecome known as the area standards doctrine, andpicketing which conforms to its limitations is lawful."Explaining the rationale of that doctrine and the guidelinesfor applying it, the above-cited Board decision refers to anumber of earlier decisions and concludes, in relevant part,as follows:A labor union normally seeks to organize theunorganized and to negotiate collective-bargainingcontracts with employers; but it also has a legitimateinterest apart from organization or recognition thatemployers meet prevailing pay scales and employeebenefits, for otherwise employers paying less than the"Krasen filed an earlier charge on August 6. 1976, alleging the picketingwas violative of Sec. 8(bX4XiiXB) of the Act. Krasen. with the approval ofthe Regional Director for Region 18, withdrew that charge on August 18,1976, "without prejudice."prevailing wage scale would ultimately undermine thearea standards ....Hence, if a union pickets and says to an employer,"We only want you to pay the prevailing wage scale,but don't want to bargain with you or organize youremployees," and there is no independent evidence tocontrovert this statement of objective the Board cannotfind that the picketing has organization recognition orbargaining objectives.s* *The question of objectives in every case is one of factand not of assumptions or presumptions. ...[Empha-sis supplied.]General Counsel claims, in the instant case, that theRespondents' picketing of Krasen, which commenced onAugust 5, had, as one of its aims at least, a proscribedrecognitional or organizational objective; whereas Respon-dent claims that the sole objective of the picketing was toprotest the performance of construction work by Krasenand its employees under conditions that did not measureup to those prevailing in the area where the picketedproject was located.Reviewing all the facts I conclude that, notwithstandingthe presence of certain informational features of theRespondents' picketing activity, the General Counsel's caseshould be sustained. I reach that result primarily becausethere is independent credible evidence which controvertsRespondents' disclaimer of organization, recognition, orbargaining objectives. That evidence shows, as noted, thatthe Respondents' agents contacted Krasen's employees onJuly 27, some 8 days before the picketing commenced inthe furtherance of organizational objectives and that,indeed, one of those agents asked some employees to try toget fellow employees to join Respondent Local 34. Since,the Board principles cited, supra, indicate that the "areastandards" doctrine does not remove picketing for anannounced area standard objective from the reach ofSection 8(b)(7) where there is independent evidence of anorganization, recognition, or bargaining objective, itfollows, and I conclude, that the Respondents' picketingactivity, which commenced on August 5, 1976, wasviolative of Section 8(b)(7XA) and (C) of the Act.I need not, however, rest that conclusion solely on theI evidence describing Respondents' contacts with Krasenemployees on July 27.The Board cases cited, supra, make it plain that the "areastandards" doctrine: (I) is limited to situations where theeconomic costs of the picketed employer for the employeeshe employs are less than those borne by employers havingcontracts with the picketing unions; and (2) does notprotect picketing which seeks to have the target employerprovide for his employees wage rates and fringe benefits12 Sales Delivery Drivers. Warehousemen and Helpers, Local 296 of SantaClara and San Benito Counties, California, et al. (Alpha Beta Acme Markets,Inc.), 205 NLRB 462, 468 (1973).103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDequivalent to those provided by the employers undercontracts with the picketing unions.13These cases alsomake it plain that picketing for the latter objective-i.e.,the payment by the target employer to his employees ofemployee benefits and wage rates equivalent to those paidby the employers having contracts with the picketingunions-falls within the proscriptions of Section 8(b)(7) ofthe Act; and that the existence of such proscribed objectivewill be found, despite the picketing union's disclaimerthereof and its use of "area standards" signs, where thepicketing union has failed, before embarking on thepicketing activity, to make as thorough an investigation asthe circumstances will permit to determine the targetemployer's economic costs.Reviewing the record before me in light of the abovecases, I am constrained to find that the Respondents'picketing activity was in fact undertaken to protestKrasen's failure to provide its employees with wage andfringe benefits equivalent to those paid by the employershaving contracts with the Respondents and that it thereforedid not fall within the purview of the Board's concepts ofpermissible "area of standards" picketing. I base thatfinding on the totality of the following relevant considera-tions:1. The record establishes that Respondents' decision topicket Krasen was reached wholly on the basis of theRespondents' comparison between the wage rates andbenefits provided for Krasen's employees by Krasen's1974-76 contract with the CLA and those negotiated bythe Respondents for employees they represented.2. The cost to Krasen of such employee benefits as fullypaid health insurance and pension fund contributions thecontract which the CLA provides is not apparent from theface of Krasen's 1974-76 contract with the CLA.3. Although the decision to picket Krasen was made bythe Respondents before the July 31, 1976, expiration dateof the Krasen-CLA 1974-76 contract, the picketing was notinstituted until some 5 days after the expiration date of the1974-76 Krasen-CLA contract. And, so far as the recordshows, Respondents made no inquiry of any kind withrespect to what was provided by way of wages and fringebenefits in the Krasen-CLA contract which becameeffective on August 1, 1976, or the costs of such wages andfringe benefits to Krasen.4. Finally, Respondents' brief contains an admissionconcerning the real object of the picketing in describing itas an "attempt to induce Krasen to pay wages andeconomic benefits equal or comparable to those providedby the collective bargaining agreements of the local unionsaffiliated with the Council, applicable in the Howard Lake,Minnesota area with respect to the types of workperformed by Krasen's employees, namely, sheet metal,pipe covering, plumbing, and pipefitting work."To conclude, I find in the totality of all of the above, therequisite support for the complaint's allegations that theRespondents' picketing activity, on and after August 5, was13 In addition to the case cited supra, fn. 12, see also AutomotiveEmployees, Laundry Drivers d Helpers, Local No. 88, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America (WestCoast Cycle Supply Co.), 208 NLRB 679 (1974), and other cases there cited.z4 The undisputed fact that the picketing caused the stoppage of projectwork until enjoined precludes any reliance by Respondent on theproviso toSec. 8(b)(7)(C) of the Act as a defense to the complaint.violative of both Section 8(bX7XA) and (C) of the Act,even absent the evidence describing the incident occurringat thejobsite on July 27.4IV. THE REMEDYHaving found that the Respondents engaged in picketingKrasen at the Howard Lake, Minnesota, school projectsite, in violation of Section 8(b)7)(A) and (C) of the Act, Ishall recommend that they cease and desist from suchactivities and that they take certain affirmative actiondesigned to effectuate the policies of the Act. I shall furtherrecommend that the cease-and-desist and notice-postingrequirements of the Order be extended to protect thecollective-bargaining relationship between Krasen and theCLA against Respondents' engagement in picketing ofKrasen in violation of Section 8(bX7XA) and (C) of the Actat any location within the Respondents' territorial jurisdic-tion. In making this further recommendation, I have givendue consideration to the Board's decision in Bartenders,Hotel, Restaurant and Cafeteria Employees Union Local 36,affiliated with Hotel and Restaurant Employees and Bartend-ers International Union, AFL-CIO (Action One, Inc.), 222NLRB 821 (1976), and to the contentions of the partiesrespecting its applicability to this case. In agreement withthe General Counsel's position, and contrary to that of theRespondents, I believe that considerations not present inthe Action One case warrant inferring that the Respondentsare likely to engage in further picketing of Krasen at otherlocations for the same objective as those they sought toserve in picketing Krasen at the Howard Lake Schoolproject, and hence justify the issuance of the broader orderhere. Those considerations are as follows:1. Respondents' representational and recognitionalinterests which Respondents here pursued through thepicketing of Krasen involve employees who regularly workin the construction industry and who are not thereforepermanently assigned to work at the single location orproject at which the picketing occurred. As Respondentsare aware, all such employees of Krasen are covered by asingle collective-bargaining contract between Krasen andthe CLA.'52. The letter sent by the Respondents to Krasen shortlybefore the picketing commenced, asserted that "as acontractor [Krasen was] accepting jobs at jobsites locatedwithin the jurisdiction and territorial area in which ourmembers perform work" and "that [it was] paying [its]employees performing such work, less than the areastandards of wages, fringes and other monetary andeconomic benefits."Upon the foregoing findings of fact and conclusions, andupon the entire record in this proceeding, I hereby issue thefollowing recommended:15 I am unaware of any cases involving 8(bX7XA) and (C) violationspredicated on picketing of employers engaged in the construction industryin which the Board has restricted the injunctive provisions of its order to thesingle project site at which the unlawful picketing was found to haveoccurred.104 MINNEAPOLIS BUILDING & CONSTRUCTION TRADES COUNCILORDER16Respondents Minneapolis Building and ConstructionTrades Council AFL-CIO, and Local No. 34, Sheet MetalWorkers International Association, AFL-CIO, their re-spective officers, agents, and representatives, shall:1. Cease and desist from:(a) Picketing, causing to be picketed, or threatening topicket Krasen Plumbing and Heating, Inc., at any locationwithin Respondents' territorial jurisdiction, where anobject thereof is to force or require Krasen to recognize orbargain with Respondents as the collective-bargainingrepresentative of its employees when Krasen has lawfullyrecognized CLA or any other labor organization other thanRespondents, and a question concerning representation ofsaid employees may not be raised under Section 9(c) of theAct, unless Respondents are then currently certified toselect the representatives of the employees of Krasen.(b) Picketing, causing to be picketed, or threatening topicket Krasen at any location within Respondents' territo-rial jurisdiction where an object thereof is to force orrequire the employees of Krasen to accept or selectRespondents as their collective-bargaining representative,unless such picketing is conducted at a time when aquestion concerning representation may appropriately beraised under Section 9(c) of this Act.2. Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a) Post at the respective business offices and the meetinghalls of each Respondent copies of the attached noticemarked "Appendix." 1'7Copies of the notice, on formsprovided by the Regional Director for Region 18, afterbeing duly signed by an authorized representative of eachRespondent, shall be posted by Respondents immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondents to16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.IT In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice leading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."insure that said notices are not altered, defaced, or coveredby any other material.(b) Sign, as aforesaid, and mail to the Regional Directorfor Region 18 sufficient copies of the notice for posting,Krasen willing, at all places where notices to Krasen'semployees are customarily posted.(c) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket, cause to be picketed, orthreaten to picket Krasen Plumbing and Heating, Inc.,at any location within our territorial jurisdiction, wherean object thereof is to force or require Krasen torecognize or bargain with us as the collective-bargain-ing representative of its employees when Krasen haslawfully recognized United Construction WorkersLocal No. 84, affiliated with Christian Labor Associa-tion, or any other labor organization, and a questionconcerning representation of the said employees maynot be raised under Section 9(c) of the National LaborRelations Act unless we are then currently certified asthe representative of Krasen's employees.WE WILL NOT picket, cause to be picketed, orthreaten to picket Krasen at any location without ourterritorial jurisdiction where an object thereof is toforce or require the employees of Krasen to accept orselect us as their collective-bargaining representative,unless such picketing is conducted at a time when aquestion concerning representation may appropriatelybe raised under Section 9(c) of the National LaborRelations Act.MINNEAPOLos BUILDINGAND CONSTRUCTION TRADESCOUNCIL, AFL-CIOLOCAL NO. 34, SHEETMETAL WORKERSINTERNATIONALASSOCIATION, AFL-CIO105